Exhibit 10.27

AMENDMENT

TO THE

UNISYS CORPORATION SAVINGS PLAN

In accordance with the terms of Section 13.01 of the Unisys Corporation Savings
Plan (the “Plan”), the Plan is hereby amended, effective as of the date hereof,
as follows:

1. Section 2.01 of the Plan is hereby amended to add the phrase “Plan Expense
Contribution Account,” immediately after the phrase “Qualified Nonelective
Non-ESOP Contribution Account,”.

2. A new Section 2.44A shall be added to the Plan to read as follows:

“2.44A “Plan Expense Contribution” means a contribution made by an Employer in
accordance with Section 4.11.”

3. A new Section 2.44B shall be added to the Plan to read as follows:

“2.44B “Plan Expense Contribution Account” means a Participant’s account to
which are credited Plan Expense Contributions and earnings and losses thereon
and against which shall be charged Plan expenses as determined by the Plan
Manager.”

4. A new Section 4.11 shall be added to the Plan at the end of Article IV to
read as follows:

“4.11 Plan Expense Contributions. The Employer, in its sole discretion, may
contribute to the Plan, at any time and from time to time, such cash amounts as
it shall determine in its sole discretion, which contributions shall be used to
pay expenses of the Plan as determined by the Plan Manager. Such contributions
shall be allocated as of the end of the Plan Year with respect to which such
contribution is made, on a per capita basis, among all Participants who are
employed on the last day of such Plan Year. Anything contained in this Article
IV, Article VI, Article VII, Article X, or elsewhere in the Plan to the contrary
notwithstanding, (i) Plan Expense Contributions may be made by the Employer for
a Plan Year at any time, but not later than the date on which amounts so
contributed may be deducted for federal income tax purposes by the contributing
Employer for the taxable year on or within which such Plan Year ends; (ii) a
Participant may not direct the investment of amounts credited to his Plan
Expense Contribution Account, instead, such amounts shall be invested in the
Investment Fund chosen by the Investment Committee for unallocated funds under
the Plan pending the use of such amounts to pay Plan expenses; (iii) a
Participant shall be fully vested in amounts credited to the Participant’s Plan
Expense Contribution Account; and (iv) no withdrawals or loans may be made by a
Participant with respect to amounts credited to the Participant’s Plan Expense
Contribution Account.”

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment to the
Plan set forth herein, the Company has caused this instrument to be executed on
the day set forth below.

Unisys Corporation

 

By:  

/s/ Patricia A. Bradford

      Dated: January 26, 2011   Patricia A. Bradford, Senior Vice President    
    Worldwide Human Resources       By:  

/s/ Janet B. Haugen

      Dated: January 26, 2011  

Janet B. Haugen, Senior Vice President

and Chief Financial Officer

     

 

2